Title: To Thomas Jefferson from Henry Dearborn, 17 June 1801
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir
                  Navy Department June 17th. 1801
               
               Not being able to contemplate any usefull service to the public for any greater number of the present Marine corps than may be necessary for the six ships retained in Actual service, which number cannot exceed four hundred rank & file, I take the liberty of suggesting the propriety of retaining only four hundred rank & file of said Corps, with a due proportion of noncommissioned officers, and of discharging the remainder in the course of the present month, taking care that the men retained shall be those whose remaining terms of service are the longest.—
               I am Sir with the most respectfull consideration your Huml. Servt.
               
                  
                     H. Dearborn
                  
               
            